In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00400-CR


                     JOSHUA THOMAS BAREFIELD APPELLANT

                                            V.

                          THE STATE OF TEXAS APPELLEE

                          On Appeal from the 106th District Court
                                    Garza County Texas
                  Trial Court No. 17-2869 Honorable Reed Filley Presiding

                                     April 23, 2020

                            MEMORANDUM OPINION
                      Before QUINN C.J. and PIRTLE and DOSS JJ.

      Appellant Joshua Thomas Barefield appeals from a judgment adjudicating his guilt

for and convicting him of possessing marijuana in a drug-free-zone. His sole issue

concerns the sufficiency of the evidence underlying the trial court’s finding that he

committed another offense against the laws of Texas. In so finding the trial court granted

the State’s motion to adjudicate appellant’s guilt. Furthermore, the additional offense in

question consisted of appellant evading arrest. We affirm.
      The standard of review is that described in Thomas v. State 379 S.W.3d 436 442

(Tex. App.—Amarillo 2012 no pet.). We apply it here.

      Next one of the conditions of appellant’s initial deferred adjudication/community

supervision consisted of the requirement to forgo committing an offense against the laws

of Texas. Here the State accused him of committing the crime of evading arrest in its

motion to adjudicate guilt. One commits that offense “if he intentionally flees from a

person he knows is a peace officer . . . attempting lawfully to arrest or detain him.” TEX.

PENAL CODE ANN. § 38.04(a) (West 2016).

      Upon convening a hearing on the motion to adjudicate the trial court admitted

evidence illustrating that: 1) appellant was in the company of two other males in a bar on

6th Street in Austin; 2) one of the two other males had a gun and offered to sell drugs to

a bar employee an offer of which appellant apparently knew would occur; 3) the offer

resulted in appellant and his compatriots being ejected from the facility; 4) police were

called and told of the incident; 5) per a system of cameras located in the area the

movements of appellant and his compatriots were tracked by the police; 6) one officer in

full uniform eventually encountered the group walking in his direction; 7) the officer

attempted to seize the member of the group who earlier offered to sell the drugs; 8)

appellant saw this; 9) the officer also saw appellant and the other individual identified

himself as an Austin policeman and ordered them to stop; 10) appellant and the remaining

compatriot ran; and 11) appellant had cocaine on his person when this occurred.

Appellant also admitted to hearing the officer yell “stop” and that his running away

constituted a violation of the law. The foregoing is some evidence supporting the decision




                                            2
made by the trial court that appellant evaded arrest. Thus it did not abuse its discretion

in finding that he committed another criminal offense and in adjudicating appellant’s guilt.

       We overrule appellant’s issue and affirm the trial court’s judgment.



                                                               Brian Quinn
                                                               Chief Justice



Do not publish.




                                             3